ACCEPTED
                                                                                         01-14-00888-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    4/29/2015 8:02:04 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                        NO. 01-14-00888-CV
__________________________________________________________________
                                                         FILED IN
                                                   1st COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
                FOR THE FIRST DISTRICT OF TEXAS 4/29/2015 8:02:04 AM
                         HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                          Clerk
__________________________________________________________________

                                 GLEN SUMNER,

                                                                           Appellant
                                         V.

BOARD OF ADJUSTMENTS OF THE CITY OF SPRING VALLEY VILLAGE,
TEXAS, THE CITY OF SPRING VALLEY VILLAGE, TEXAS, ART FLORES,
         RICHARD R. ROCKENBAUGH AND BETTY LUSK,

                                                           Appellee
__________________________________________________________________

    On Appeal from the 164th Judicial District Court of Harris County, Texas
                      Trial Court Cause No. 2010-45239
                  Hon. Alexandra Smoots-Hogan Presiding


                  APPELLEES’ UNOPPOSED MOTION
             TO EXTEND TIME TO FILE APPELLEES’ BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Rules 10.5(b), 38.2, and 38.6 of the Texas Rules of Appellate

Procedure, Appellees, Board of Adjustments of the City of Spring Valley Village,

Texas, the City of Spring Valley Village, Texas, Art Flores, Richard R.

Rockenbaugh, and Betty Lusk, file this Unopposed Motion to Extend Time to File

Appellees’ Brief, and in support thereof would respectfully show the following:
         A.     On November 3, 2014, Appellant’s Notice of Appeal was received by

this Court. The parties agreed to mediation which was unsuccessful. Appellant filed

his Brief on March 5, 2013. Appellees file a Motion to Extend Time to File

Appellees’ Brief. Appellees’ Motion was granted and Appellees’ Brief is now due to

be filed on or before May 6, 2015.

         B.     Appellees request a thirty (30) day extension of time to file its Brief,

which, if granted, would make the Appellees’ Brief due on or before Friday, June 5,

2015.

         C.     The undersigned has been preparing Appellees’ Brief, but will not be

able to adequately complete the Response by May 6, 2015. The undersigned is and

recently has been involved in a number of significant hearings in the trial courts,

discovery matters, trial preparations, and drafting and responding to motions.

Additionally, the undersigned is assigned to trial on May 6, 2015.

         D.     In light of these matters, this extension is requested through Friday, June

5, 2015, in order to allow Appellees’ counsel sufficient time to complete the Brief.

Counsel for Appellees will provide additional reasons for this request to the Court, if

helpful.

         E.     This is Appellees’ second request for an extension of time to file its

Brief.




Appellees’ Motion to Extend
No. 01-14-00888-CV                        2
        F.      Counsel for Appellant has been contacted and is not opposed to this

request, as set forth in the certificate of conference.

        WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request

that this Court grant this Unopposed Motion to Extend Time for filing Appellees’

Brief, and set the deadline for filing the Brief on Friday, June 5, 2015.

                                                          Respectfully submitted:


                                                 By:      /s/ Andrea Chan
                                                          Andrea Chan
                                                          State Bar No. 04086600
                                                          achan@olsonllp.com
                                                          Scott Bounds
                                                          State Bar No. 02706000
                                                          sbounds@olsonllp.com
                                                          Wortham Tower, Suite 600
                                                          2727 Allen Parkway
                                                          Houston, Texas 77019
                                                          Telephone: (713) 533-3800
                                                          Facsimile: (713) 533-3888

                                                          ATTORNEYS FOR APPELLEES


                              CERTIFICATE OF CONFERENCE

      Appellees’ counsel contacted counsel for Appellant on April 28, 2015, and
counsel is unopposed to this request to extend time for Appellees to file its Motion
for Rehearing.



                                                          /s/ Andrea Chan
                                                          Andrea Chan


Appellees’ Motion to Extend
No. 01-14-00888-CV                        3
                              CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of April 2015, a true and correct copy of

the foregoing Appellees’ Unopposed Motion to Extend Time to File Appellees’

Brief was served by e-service on counsel for Appellant: J. Daniel Long, Elizabeth

Harris, Crady, Jewett & McCulley, LLP, 2727 Allen Parkway, Suite 1700,

Houston, Texas 77019.


                                                      /s/ Andrea Chan
                                                      Andrea Chan




Appellees’ Motion to Extend
No. 01-14-00888-CV                      4